EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Chris Wheeler on July 25, 2022.  An Email confirming the permission and providing the desired language was provided on July 26, 2022. A follow-up phone call was made on July 27, 2022 to clarify a few minor antecedent issues that arose from the emailed language, where a final, confirmation to correct for these issues was granted.
The application has been amended as follows: 
1 (Currently Amended) . An oil system for a gas turbine engine comprising:
a main oil tank; 
connected by oil lines to the main oil tank and having actuator; and
connected to the supplementary oil storage tank and configured to supply oil to the gas turbine engine, 
wherein the supplementary oil storage tank is equal in size or larger than a steady state oil gulp of the oil system, the steady state oil gulp being an amount of oil needed to compensate for oil migration during the gas turbine engine start to idle that will not come back to the supplementary tank until the gas turbine engine shuts down, and 
the actuator of the supplementary oil storage tank is controlled by an electronic controller. 

2. (Original) The oil system of claim 1, wherein the actuator of the supplementary oil storage tank is a piston.

3. (Original) The oil system of claim 1, further comprising at least one oil scavenger pump.

Claim 4 is cancelled.
 
5. (Currently Amended) The oil system of claim 1, wherein the electronic controller is an engine electronic controller of the gas turbine engine.

6. (Original) The oil system of claim 1, wherein the supplementary oil storage tank is positioned within a fan case or engine core mounted or separated in different locations.

7. (Original) The oil system of claim 1, wherein the at least one pump is connected to an associated oil filter.

8. (Currently Amended) A method of supplying oil to an oil system of a gas turbine engine, the method comprising:
supplying oil from a main oil tank through a pipe line using an oil pump;
detecting an oil level in the oil system and determining if additional oil is required or requires removing using a sensor and an electronic controller; and 
transmitting a signal to an actuator of a supplementary oil storage tank to supply or remove oil to and from the pipe line in the oil system from or into the supplementary oil storage ank,
wherein the supplementary oil storage tank is equal in size or larger than a steady state oil gulp of the oil system, the steady state oil gulp being an amount of oil needed to compensate for oil migration during the gas turbine engine start to idle that will not come back to the supplementary oil tank until the gas turbine engine shuts down, and
	the actuator of the supplementary oil storage tank is controlled by the electronic controller. 

9. (Original) The method of claim 8, further comprising scavenging oil from the pipe line using at least one oil scavenging pump.

10. (Currently Amended) The method of claim 8, further comprising filtering the oil in the line proximate to the pump.

11. (Currently Amended) The method of claim 8, wherein the signal is transmitted by the electronic controller, and during the start of the gas turbine engine the a volume of oil in the supplementary oil storage tank to a minimum.

12. (Currently Amended) The method of claim 8, wherein the signal is transmitted by the electronic controller, and when the gas turbine engine reaches a steady state idle the amount of oil in the oil system remains sufficient for 

13. (Currently Amended) The method of claim 8, wherein the signal is transmitted by the electronic controller, and during engine shut down the a volume of oil in the supplementary oil storage tank to a maximum.

14. (Original) A gas turbine engine comprising the oil system of claim 1.

15. (Original) A gas turbine engine controlled by the method of claim 8.

16. (Original) The gas turbine engine of claim 14, wherein the gas turbine engine is a geared gas turbine engine.

17. (Original)The gas turbine engine of claim 15, wherein the gas turbine engine is a geared gas turbine engine.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The office refers to GB 2075134 to Salvana et al. (S1) as the closest art of record to the subject matter of Amended claim 1, (similar language incorporated in amended claim 8.).
S1 shows an oil system for a gas turbine engine comprising:  a main oil tank (not shown, cited Page 2, ll. 50-52), a supplementary oil storage tank (Fig. 2, 40).  This tank is connected by lines to the distribution area and having an actuator (50). [Page 2, ll. 59-64 disclose locating the supplementary tank next to a downstream oil distribution region and connected the distribution rig but not to the main tank by lines  At least source of pressurized air flow (84), [Page 3, ll. 24-26 for pressurized source.] Wherein the supplementary storage tank is sized to be a small flow and only sufficient to provide fluid in a misting low volume use method. [Page 3, ll. 1-3 disclose its preferable capacity is 100 cubic centimeters to be “sufficiently small size to be readily positioned within the confines of the housing.” Page 2, ll. 55-67, Similarly it is designed to provide rather than the same pressurized oil as the main system, instead a low volume usage mist for purposes of extending it use with cooled atmospheric air for cooling to make up for lost oil lubrication.] 
The actuator of the supplementary oil storage tank is controlled by an electronic controller. [Page 4, ll. 44-46 discloses a solenoid can be utilized to control the actuator, i.e. electronic control of the valve/actuator is possible.]  The office notes the underlined differences above between claimed features and the prior art.  While the source of air being a pressurized atmospheric flow is beneficial for cooling, such could be achieved by known in the art pumps, so this feature is not considered inventive on its own.  Where S1 differs in ways that cannot be overcome by modification; however, is where S1 is explicitly downstream of the main tank and not connected to the main tank but rather to the distribution nozzle to ensure the oil in the emergency tank is constantly refreshed, and the system can switch to the emergency tank which provides the oil directly to the aspiration region not to the main tank and oil system.[Page 2, ll. 63-65.]  One would not be motivated to change this feature as S1 is explicit that the purpose of this secondary tank is to cover should there be a puncture in the main tank and a loss of oil pressure of the main pumping system. [Page 3, ll. 26-28.]  To directly connect the emergency tank instead to the main tank would simply mean the oil in the emergency tank would be lost to the puncture/leak as well. Similarly S1 is silent as to sizing to accommodate a gulp state.  In fact S1 is explicit as noted above, that its goal is to provide a small reservoir for low volume misting, and sized small to fit within the housing.  There is no disclosure that its amount should be sufficient to cover oil lost to the system during normal operation, it dose not even cover an amount of oil lost to emergency operation, but rather an oil amount to cover a lower volume usage misting for about thirty minutes. [Page 4, ll. 35-40.]  
US 5,911,678 to White (W1) was also considered pertinent as close prior art for providing an oil system, comprising a main oil tank (Figure. 2, 32) connected by oil lines (35, 30) with a supplementary oil storage tank (22) which has an actuator piston (24) connected by at least one oil pump (31). It does not disclose electronic control of said actuator.  W1 is silent as to the oil capacity being sufficient for a steady state gulp, but does tie this supplementary oil tank capacity to being sufficient for a purpose, to accommodate the supply of air from the start air valve (18) to the actuator. [Col. 1, ll. 59-64.] Since this is tying the supply of oil value to the compressed air starter and lubrication system, one would not be motivated to resize this oil supply to another value such as the steady state oil.  The controller is also designed to be a passive automated response system to the quantity of fluid passing through the valve, thus one would not be motivated to instead make it an electronically actuated response, with additional sensors, detection, and activation controls, without additional guidance of a modifying reference or undue hindsight. No modifying reference for sensors and detection and activation of electronic valves found would overcome the teaching that the size of the supplementary reservoir was specific to the air start up needs and thus not readily modifiable to steady state gulp size without additional references not found. 
US 5,097,926 to Duello and US 3,779,345 to Barnes disclose similar features to that of the GB reference, who shares a family with US 4,284,174 also to Salvanna, in that all disclose emergency oil reservoirs that are sized to provide alternative misting (Duello/Salvanna) or wicking (Barnes) during malfunctions, but all fail to disclose connecting the oil to the main tank via pipelines or sizing the reservoir to cover any amount larger than a short term low volume, lower efficiency lubrication of bearings/gearboxes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745